Citation Nr: 1128313	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-47 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to May 1974.  He had prior and subsequent service in the Air Force Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in May 2007, of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that hypertension is due to active duty service and service in the Reserves, when in April 1983, while on active duty for training, he was treated for high blood pressure.  In February 2008, he related hypertension to his duties as an aircraft mechanic while on active duty and in the Reserves.  The Veteran further asserted in December 2009 that his hypertension was related to the weight loss pills he was prescribed while on active duty.  

The available service treatment records show that in June 1973 the Veteran's blood pressure was 124/74.  

After the period of active duty, private records show a blood pressure reading of 140/80 in October 1974.  In April 1975, the blood pressure reading was 138/94, in August 1975, the blood pressure was 136/90, in December 1975, it was 138/90, in April 1976, it was 166/90, in September 1979, it was 130/90, and in July 1980, it was 160/80.  




Reserve records in April 1978 show a blood pressure reading of 132/90.  

Reserve records show that the Veteran was on active duty for training from April 16, 1983, to April 30, 1983.  In April 1983, the blood pressure readings were 168/92 and 160/88 and the Veteran was referred to the hypertensive clinic.  The hypertensive clinic shows that on April 22, 1983, the Veteran had a blood pressure reading of 140/96, on April 25, 1983 it was 140/92 and on April 26, 1983 it was 124/82.  The Veteran was instructed to make an appointment for high blood pressure.  

As the Veteran was treated in a hypertensive clinic while in the Reserves, in light of the duty to assist, a VA examination and medical opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine:  

Whether the Veteran's current hypertension is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), related to service, including while on active duty for training April 1983, when the Veteran was seen at a hypertensive clinic.  









The examiner is asked to comment on the following: 

a).  Whether hypertension was manifested by diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or there was a history of diastolic pressure predominantly 100 or more, requiring continuous medication for control, based on blood pressure readings from May 1974 to May 1975; 

b).  Whether hypertension was present before April 1983 based on blood pressure readings after May 1974 and before April 1983; 

c).  If hypertension was present before April 1983, was hypertension aggravated by the period of active duty for training.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of hypertension beyond its natural clinical course as contrasted to a temporary worsening of symptoms.

d).  Is there any medical or scientific evidence that weight loss pills cause hypertension. 





If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several etiologies, and if so identify the other etiologies, and that the current hypertension is not more likely associated with active duty or active duty for training than any other etiology and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

2.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


